                            IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF VIRGINIA
                                     ABINGDON DIVISION

               CRIMINAL MINUTES - INITIAL APPEARANCE - COMPLAINT


Case No.: 1:18MJ178                        Date: 12/4/18


Defendant: Robin Strickler; custody                           Counsel: Brian Beck; appt


PRESENT:        JUDGE:                     Pamela Meade Sargent TIME IN COURT: 2:16-2:25=9 min
                Deputy Clerk:              Ella Surber
                Court Reporter:            Ella Surber, FTR
                U. S. Attorney:            Randy Ramseyer
                USPO:                      Miranda Hilton
                Case Agent:                Paul Gray
                Interpreter:               N/A


INITIAL APPEARANCE


       Initial Appearance. Defendant(s) advised of charges, rights and nature of proceedings.
       Government moves to unseal case. Court grants or denies motion.
       Defendant requests appointment of counsel. CJA 23 completed; counsel appointed.
       Defendant waives preliminary exam and executes waiver
       Government has no objection to defendant being released on bond.
       Deft. released on bond. Bond set at $25,000.00. Appearance bond and Order Setting Conditions of
       Release to follow.

       In addition to the standard conditions of release, the following special conditions of release are imposed:

   (a) The defendant shall avoid contact outside the presence of his/her counsel with any alleged victims or
       potential witnesses regarding his/her case.
   (b) The defendant shall report as directed by the probation officer, shall follow the direction of the probation
       officer; shall promptly report any personal status changes to the probation officer: this shall include
       immediately reporting any contact by law enforcement officers regarding a criminal investigation or any
       additional criminal charges placed against the defendant. The defendant shall reside at his/her current
       residence, and shall not change residences without the permission of the probation officer.
   (c) The defendant shall abstain from the excessive use of alcohol or any use or possession of any controlled
       substances unless prescribed by a licensed treating physician for a legitimate medical purpose.
   (d) The defendant shall not possess a firearm or other dangerous weapon and shall reside in a residence free of
       such.
   (e) The defendant shall submit to random routine drug and or alcohol testing and treatment as directed by the
       probation officer. The defendant shall submit to random routine pill counts as directed by the probation
       officer.
   (f) The defendant shall not travel outside the Western District of Virginia without first obtaining permission
       from the probation officer.
   (g) The defendant shall maintain/seek employment.
   (h) The defendant shall submit to warrantless search and seizure of his/her person and property as directed by
       the probation officer for the purpose of determine if he/she is in compliance with his/her conditions of
       pretrial release.




  Case 1:19-cr-00001-PMS Document 6 Filed 12/04/18 Page 1 of 2 Pageid#: 10
(i) The defendant shall not associate with any known users/possessors of illegal controlled substances and
    shall not be present in any location where illegal controlled substances are being used and/or distributed,
    unless approved by the supervising officer in cooperation with law enforcement officers.
(j) The defendant shall restrain any animals on the premises of his/her residence in a way so as to not interfere
    with the probation officer’s access to the defendant’s residence and to ensure the officer’s safety.
(k) The defendant shall surrender her passport to the probation officer to be held until further order of the court
    and if she does not have a passport, shall not apply to obtain a passport.
(l) The defendant shall submit to any type of mental health evaluation and treatment as directed by the
    probation officer and shall allow open communications between the probation officer and any treatment
    facilities.




Case 1:19-cr-00001-PMS Document 6 Filed 12/04/18 Page 2 of 2 Pageid#: 11
